DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Kontschieder et al (US Publication 2009/0156966) teaches a sensor cassette insertable into an analysis module for carrying out measurement processes in sample fluids (see abstract, which recites “a sensor cassette that can be inserted into an analyzer comprising a continuous measuring channel for receiving fluidic media and sensory elements for determining chemical and/or physical parameters of the fluidic media”), comprising a sensor carrier (referred to as carrier part 16 in [0076] and illustrated in Figure 6) (see [0052], which recites “carrier member i.e., a sensor component, on which a sensory element or a number of sensory elements (sensor array) are applied”) which is planar (see Figure 6) and carries a plurality of sensor elements (referred to as electrochemical sensors 3 in [0072] and illustrated in Figure 6) configured to determine chemical and/or physical parameters of the sample fluids, which sensor elements (3) are connected to conductor tracks (referred to as conductor paths in [0079]) formed on the sensor carrier (16) (see [0079], which recites “number of electrochemical sensor elements 3 are mounted on a carrier part 16, the sensor elements being connected to the contact points 13 by conductor paths”) , and a 
Though Kontschieder et al teaches a cover part having an inherent but undisclosed hardness, Kontschieder et al does not explicitly teach a cover part comprising a hard component and a soft component wherein the at least one groove-shaped measuring channel is formed in the soft component.
In the analogous art of providing flow sensors, Holoch (US Publication  2011/0036162) teaches a sensor cassette having a cover (referred to as a base body) comprising a hard component (non-elastic portion 10) and a soft component (resilient region 11) (see [0034]).
In addition, Holoch et al (US 2011/0036162) teaches a sensor cassette (referred to as a flow sensor) insertable into an analysis module (wherein the 
However, the combination of Holoch and Kontschieder neither teaches nor fairly suggests a sensor cassette including a cover part including hard component and a soft component wherein the soft component forms at least one fluid connector and at least one groove- shaped measuring channel in one piece with one another (as required by independent claim 1).
The feature of a cover part including a soft component forming at least one fluid connector and at least one measuring channel in one piece allows for the areas of the cover part with which the sample fluid comes into contact on the fluid’s way from the fluid inlet through the measuring channel to the fluid outlet to be formed in the soft component as one piece thereby minimizing material transitions and interfaces, such as caps in the area of the channels, as well as the number of different materials with which the fluid would otherwise come into contact fluid, thereby reducing opportunities for leaks and possible dead spaces and gaps that could otherwise lead to contamination, biofilm formation, carryover and cross-contamination between different measurements (see first paragraph on page 6 of the instant specification).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huber at al (US Patent No 6,001,228) teaches a device for performing electrochemical and optical measurements in fluids, the device including a sensor part of planar configuration carrying a plurality of sensors connectable to conductive paths; a cover part wherein a groove-shaped measuring channel is formed wherethrough the fluid flows; a sealing element positioned between the sensor part and the cover part for sealing the measuring channel (see the background of the invention section). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797